
	

115 S3328 IS: Student Veterans Housing Act
U.S. Senate
2018-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3328
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2018
			Ms. Stabenow introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to enhance the payment of monthly housing stipends under the
			 Post-9/11 Veterans Educational Assistance Program, and for other purposes. 
	
	
 1.Short titleThis Act may be cited as the Student Veterans Housing Act. 2.Payment of monthly housing stipend under Post-9/11 Veterans Educational Assistance Program (a)Payment of monthlySection 3313 of title 38, United States Code, is amended by adding at the end the following new subsection (k):
				
 (k)Payment of monthly housing stipendThe Secretary may not withhold payment of a monthly housing stipend under this section to an individual in connection with pursuit of a program of education at an institution of higher learning during a school term based on a holiday or any other day on which the institution is otherwise closed during such term..
 (b)Payment for certain individuals between school termsSuch section is further amended by adding at the end the following new subsection (l):
				
					(l)Payment of monthly housing stipend for certain individuals between school terms
 (1)Consecutive terms at same institutionIf educational assistance is payable under this chapter to an individual for pursuit of a program of education at an institution of higher learning in consecutive school terms, the second of which does not being immediately after the first, the monthly housing stipend payable to the individual under this section in connection with such assistance as of the end of the first term shall be payable to the individual during the period between such terms if—
 (A)the institution certifies to the Secretary that the individual is enrolled in the institution on an individual term basis;
 (B)the period between such terms does not exceed eight weeks; and (C)the length of each such term is not less than the length of the period between such terms.
 (2)Consecutive terms at different institutionsIf an individual being paid educational assistance under this chapter for a school term at an institution of higher learning (the preceding term) transfers at the end of the preceding term to another institution of higher learning for pursuit of a qualifying program of education commencing in the next school term (the following term), the individual shall be paid the amount of the monthly housing stipend payable to the individual under this section in connection with such assistance for the preceding term during the period between the preceding term and the following term if the length of such period does not exceed 30 days..
 (c)Rule of constructionNothing in the amendments made by this section shall be construed to alter eligibility for monthly housing stipends under the Post-9/11 Veterans Educational Assistance Program under chapter 33 of title 38, United States Code, or any other program of educational assistance carried out by the Secretary of Veterans Affairs.
 (d)Sense of CongressIt is the sense of Congress that, in carrying out any program of educational assistance in addition to the Post-9/11 Veterans Educational Assistance Program in which a monthly housing stipend is payable in connection with receipt of such assistance under such program, the Secretary of Veterans Affairs should apply the requirements and limitations in subsections (k) and (l) of section 3313 of title 38, United States Code (as amended by this section), in the payment of such stipends, to the extent applicable.
			
